DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-10, 12, 14-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,399,220 (hereinafter, “the ‘220 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features required by claims 1-2, 4, 6-10, 12, 14-16, 18 and 20 in the instant application are recited by claims 1-18 of the ‘220 patent.
Regarding claim 1, the ‘220 patent recites a computer-implemented method for generation of a robotic graphical user interface, the method comprising: detecting a robotic peripheral attachment event (“connection”) for a robot and a robotic peripheral (column 13, line 32); obtaining a peripheral property set corresponding to the robotic peripheral, wherein the peripheral property set represents one or more properties of the robotic peripheral (column 13, line 33-36); and generating a robotic graphical user interface during runtime, based on the peripheral property set, in response to the detecting the robotic peripheral attachment event; wherein the robotic peripheral is controllable in response to user input received via the robotic graphical user interface (column 13, lines 40-45).
Regarding claim 2, the ‘220 patent recites the method of claim 1, further comprising receiving, from one of the robotic peripheral or an attachment manager user interface, a peripheral identifier of the robotic peripheral, wherein the obtaining the peripheral property set corresponding to the robotic peripheral comprises obtaining the peripheral property set based on the peripheral identifier (column 14, lines 11-14).
Regarding claim 4, the ‘220 patent recites the method of claim 1, wherein the robotic peripheral attachment event comprises a user-specified robotic peripheral attachment event (column 14, lines 11-12, 22-24).
Regarding claim 6, the ‘220 patent recites the method of claim 1, further comprising controlling the robotic peripheral in response to user input received via the robotic graphical user interface (column 13, lines 47-49).
	Regarding claim 7, the ‘220 patent recites the method of claim 1, wherein the generating a robotic graphical user interface during runtime comprises generating the robotic graphical interface in real time (column 13, line 40).
Regarding claim 8, the ‘220 patent recites the method of claim 1, further comprising modifying, based on the peripheral property set, a robotic property set that represents one or more properties of the robot to provide a modified robotic property set (column 13, lines 37-39), wherein the one or more properties of the robot include at least one of mass-related information, inertia-related information, dynamics-related information, collision-related information, control gains-related information, simulation-related information, logical state-related information, kinematics-related information, connection site-related information, or one or more images representative of the robot (column 13, lines 50-57).
Regarding claim 9, the ‘220 patent recites a non-transitory computer readable medium comprising instructions that, when executed by an electronic processor, cause the electronic process to generate a robotic graphical user interface by performing operations (column 13, lines 29-31 and column 16, lines 1-3) comprising: detecting a robotic peripheral attachment event (“connection”) for a robot and a robotic peripheral (column 13, line 32); obtaining a peripheral property set corresponding to the robotic peripheral, wherein the peripheral property set represents one or more properties of the robotic peripheral (column 13, line 33-36); and generating a robotic graphical user interface during runtime, based on the peripheral property set, in response to the detecting the robotic peripheral attachment event; wherein the robotic peripheral is controllable in response to user input received via the robotic graphical user interface (column 13, lines 40-45).
	Regarding claim 10, the ‘220 patent recites the non-transitory computer readable medium of claim 9, wherein the operations further comprise receiving, from one of the robotic peripheral or an attachment manager user interface, a peripheral identifier of the robotic peripheral, wherein the obtaining the peripheral property set corresponding to the robotic peripheral comprises obtaining the peripheral property set based on the peripheral identifier (column 14, lines 9-14).
Regarding claim 12, the ‘220 patent recites the non-transitory computer readable medium of claim 9, wherein the robotic peripheral attachment event comprises a user-specified robotic peripheral attachment event (column 14, lines 11-12, 22-24).
Regarding claim 14, the ‘220 patent recites the non-transitory computer readable medium of claim 9, wherein the operations further comprise controlling the robotic peripheral in response to user input received via the robotic graphical user interface (column 13, lines 47-49).
Regarding claim 15, the ‘220 patent recites a computer system for generation of a robotic graphical user interface, the computer system comprising at least one electronic processor that executes instructions to perform operations comprising: detecting a robotic peripheral attachment event for a robot and a robotic peripheral; obtaining a peripheral property set corresponding to the robotic peripheral, wherein the peripheral property set represents one or more properties of the robotic peripheral; and generating a robotic graphical user interface during runtime, based on the peripheral property set, in response to the detecting the robotic peripheral attachment event; wherein the robotic peripheral is controllable in response to user input received via the robotic graphical user interface.
Regarding claim 16, the ‘220 patent recites the computer system of claim 15, wherein the operations further comprise receiving, from one of the robotic peripheral or an attachment manager user interface, a peripheral identifier of the robotic peripheral, wherein the obtaining the peripheral property set corresponding to the robotic peripheral comprises obtaining the peripheral property set based on the peripheral identifier (column 14, lines 11-14).
Regarding claim 18, the ‘220 patent recites the computer system of claim 15, wherein the robotic peripheral attachment event comprises a user-specified robotic peripheral attachment event (column 14, lines 11-12, 22-24).
Regarding claim 20, the ‘220 patent recites the computer system of claim 15, wherein the operations further comprise controlling the robotic peripheral in response to user input received via the robotic graphical user interface (column 13, lines 47-49).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLouis et al (US 2009/0044655 A1).
	Regarding claims 1, 9 and 15, DeLouis et al. disclose a computer-implemented method for generation of a robotic graphical user interface, the method comprising: detecting a robotic peripheral attachment event (software application automatically recognizes or senses chip or key onboard tool) for a robot (Figs. 3-4, element 100) and a robotic peripheral (Figs. 3-5, element 120, 202-208; paragraph 0043-0044, 0072-0073); obtaining a peripheral property set corresponding to the robotic peripheral (read detailed tool information from file stored on chip or key; device type), wherein the peripheral property set represents one or more properties (tool information for locking mechanism 122) of the robotic peripheral (paragraph 0046-0047, 0071-0072); and generating a robotic graphical user interface (Fig. 3, element 58 and 60; display of OCU 58 is adapted to match the current tool) during runtime, based on the peripheral property set, in response to the detecting the robotic peripheral attachment event (paragraph 0042, 0047-0048 and 0071-0073); wherein the robotic peripheral is controllable (Fig. 8, element 320, 322, 324, 326, 328, 330) in response to user input received (Figs. 3 and 8, element 60) via the robotic graphical user interface (paragraph 0074).
Regarding claims 2, 10 and 16, DeLouis et al. disclose the method of claims 1, 9 and 15, further comprising receiving, from one of the robotic peripheral or an attachment manager user interface, a peripheral identifier of the robotic peripheral, wherein the obtaining the peripheral property set corresponding to the robotic peripheral comprises obtaining the peripheral property set based on the peripheral identifier (paragraph 0012, 0046).
Regarding claims 3, 11 and 17, DeLouis et al. disclose the method of claims 1, 9 and 15, wherein the robotic peripheral attachment event comprises an establishment of a wired connection (Fig. 6, element 302, 304) between the robot and the robotic peripheral (paragraph 0068).
Regarding claims 4, 12 and 18, DeLouis et al. disclose the method of claims 1, 9 and 15, wherein the robotic peripheral attachment event comprises a user-specified robotic peripheral attachment event (paragraph 0075).
	Regarding claims 5, 13 and 19, DeLouis et al. disclose the method of claims 1, 9 and 15, wherein the robotic peripheral attachment event comprises at least one of a robotic software module being enabled or disabled for the robot, or a robotic software module enabled for the robot being selected or deselected (paragraph 0035).
Regarding claims 6, 14 and 20, DeLouis et al. disclose the method of claims 1, 9 and 15, further comprising controlling the robotic peripheral in response to user input received via the robotic graphical user interface (paragraph 0073).
	Regarding claim 7, DeLouis et al. disclose the method of claim 1, wherein the generating a robotic graphical user interface during runtime comprises generating the robotic graphical interface in real time (paragraph 0048 and 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLouis et al. as applied to claim 1 above, and further in view of Hickman (US 8,525,853 B1).
Regarding claim 8, DeLouis et al. teach the method of claim 1, further comprising modifying, based on the peripheral property set, a robotic property set that represents one or more properties of the robot to provide a modified robotic property set (adapts software applications to the identified tool and hand controller; paragraph 0046-0048). DeLouis is silent regarding the one or more properties of the robot include at least one of mass-related information, inertia-related information, dynamics-related information, collision-related information, control gains-related information, simulation-related information, logical state-related information, kinematics-related information, connection site-related information, or one or more images representative of the robot.
Hickman teaches a computer implemented technique for connection driven generation of robotic user interfaces and modification of robotic properties. Hickman’s technique modifies, based on the peripheral property set, a robotic property set (capability information of the complete robot system) that includes one or more properties of the robot (robot movement speed, robot turning radius, vertical reach of robotic arms, strength of robotic arms; forward movement acceleration) to provide a modified robotic property set (column 15, lines 53-64; column 16, lines 49-65) that includes mass related information (column 16, lines 40-65).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Hickman to the prior art method taught by DeLouis et al. That is, it would have been obvious to configure the prior art method taught by DeLouis et al. to further modify the robot software applications to the identified tool by including the property set information according to the technique taught by Hickman. Application of the well-known technique taught by Hickman to the prior art method taught by DeLouis et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the one or more properties of the robot include at least one of mass-related information, inertia-related information, dynamics-related information, collision-related information, control gains-related information, simulation-related information, logical state-related information, kinematics-related information, connection site-related information, or one or more images representative of the robot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664